Citation Nr: 0726149	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for osteoarthritic 
changes to the lumbar spine and degenerative disc disease of 
the 3rd and 4th lumbar intervertebral spaces.

3.  Entitlement to service connection for residuals of right 
knee injury.

4.  Entitlement to service connection for residuals of left 
knee injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
REMAND

The veteran had active military service from September 1967 
to September 1969

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran seeks service connection for bilateral hearing 
loss.  In July 2002 and in May 2006 he was sent by VA for 
compensation and pension (C&P) examination audiology testing.  
Unfortunately, neither examiner opined as to etiology because 
of "gross inconsistency of patient test responses."  
However, in correspondence dated in June 2007 the veteran 
maintained that his service-connected tinnitus interfered 
with his performance during audiology examinations.  The 
Board also notes that there is no indication that the claims 
file was reviewed pursuant to either examination.  Based on 
all of the foregoing, and in an effort to afford the veteran 
every reasonable doubt, the matter must be remanded for new 
C&P examination with opinion.  38 C.F.R. §§ 3.102, 
3.159(c)(4).

In his June 2007 correspondence the veteran also informed 
that he has been granted disability by Social Security 
Administration (SSA) "due to a service-connected 
disabilities."  As evidence of said he submitted a copy of a 
June 1996 SSA award letter, which advises that the veteran 
was found disabled in April 1994.  However, this letter 
contains payment information only, and does not identify the 
underlying conditions that warranted a grant of disability.  
The case must therefore be remanded for additional SSA 
records.  See 38 C.F.R. § 3.159(c)(2).  Prior to 
readjudication the RO must also consider new evidence 
submitted by the veteran in June 2007.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the SSA and request copies of 
the decisional document(s) and medical 
reports upon which the veteran's Social 
Security disability benefits are based.  
The veteran may wish to help expedite this 
action by providing any decisional 
documents in his possession.  The 
originating agency should take steps to 
ensure that the SSA decision with 
associated records is made a part of the 
claims file before the case is re-
adjudicated.

2.  Schedule the veteran for an examination 
by an appropriate specialist regarding his 
claim for service connection for bilateral 
hearing loss.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The veteran must be given an 
opportunity to describe his noise exposure 
during service.  The examiner is 
specifically requested to opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
veteran's current right and left ear 
hearing loss began during service or is 
related to any incident thereof.  A 
rationale for this opinion should be set 
forth in the report provided.

3.  After taking any other action deemed 
advisable, the RO should readjudicate the 
veteran's claims for service connection for 
a back condition, bilateral hearing loss, 
and bilateral knee condition.  In so doing 
the RO must consider all evidence compiled 
since the January 2007 Supplemental 
Statement of the Case.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



